Name: Commission Regulation (EEC) No 1353/92 of 25 May 1992 on arrangements for imports into Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of certain textile products (category 1) originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5. 92No L 145/50 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1353/92 of 25 May 1992 on arrangements for imports into Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of certain textile products (category 1 ) originating in Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 369/92 (2), and in particular Article 11 thereof, of category 1 to quantitative limits for the period 4 February to 31 December 1992 ; Whereas Article 11 (13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Thailand between 4 February 1992 and 3 May 1992 must be set off against the quantitative limits introduced for the period from 4 February to 31 December 1992 ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from Thailand before the date of entry into force of Regulation (EEC) No 413/92 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 1 ) specified in the Annex hereto and originating in Thailand have exceeded the level referred to in Article 11 (2); Whereas imports of these products into Italy are already subject to a regional quantitative limit for the year 1992 by Regulation (EEC) No 369/92 ; HAS ADOPTED THIS REGULATION : Whereas the Agreement on trade in textile products between Thailand and the Community, applied since 1 January 1987, has been extended until the end of 1992 by an exchange of letters initialled on 8 October 1991 and applied provisionally from 1 January 1992 ; Article 1 Without prejudice to the provisions of Article 2, imports into Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of the cate ­ gory of products originating in Thailand and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Whereas, in accordance with Article 11 (5) of Regulation (EEC) No 4136/86, on 4 February 1992 Thailand was notified of a request for consultations ; Whereas, pending a mutually satisfactory solution, imports into Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of products falling within category 1 were subjected to provisional quantitative limits for the period from 4 February to 3 May 1992 by Commission Regulation (EEC) No 413/92 (3); Article 2 1 . Products referred to in Article 1 shipped from Thai ­ land to Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal before the date of entry into force of Regulation (EEC) No 413/92 and not yet released for free circulation shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2. The limits referred to in Article 1 shall not, however, prevent the importation of products covered by them but shipped from Thailand before the date of entry into force of Regulation (EEC) No 413/92. Whereas, as a result of consultation held on 27 to 29 April 1992 it was agreed to submit the textile products (') OJ No L 387, 31 . 12. 1986, p. 42. (2) OJ No L 45, 20. 2. 1992, p. 1 . (3) OJ No L 46, 21 . 2. 1992, p. 8 . No L 145/5127. 5. 92 Official Journal of the European Communities Article 3 1 . Imports of products referred to in Article 1 shipped from Thailand to Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal after the entry into force of Regulation (EEC) No 413/92 shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 2. All quantities of products shipped from Thailand to Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal on or after 4 February 1992 and released for free circulation shall be deducted from the quantitative limits laid down for the period from 4 February to 31 December 1992. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 4 May until 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1992. For the Commission Frans ANDRIESSEN Vice-President No L 145/52 Official Journal of the European Communities 27. 5. 92 ANNEX Category CN code Description Third country Unit Member States Quantitative limits from 4 February to 31 December 1992 1 Cotton yarn, not put up for retail sale Thailand tonnes D F BNL UK IRL DK GR ES PT 1 593 559 3 302 1 824 120 190 221 406 115 Quantitative limits from 1 January to 31 December 1992 I 5 797 5204 1 1 00 5204 19 00 5205 1 1 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 1 1 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00